Citation Nr: 1823831	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating for a pilonidal cyst scar prior to June 19, 2014, and a rating in excess of 10 percent from June 19, 2014.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Attorney, Robert W. Gillikin, II


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the appeal period, the Veteran's rating for the pilonidal cyst scar was increased to 10 percent in a December 2014 rating decision.  As this does not represent a full grant, the matter remains on appeal.  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has two pilonidal cyst scars that have been painful or unstable, but do not cover at least 77 square centimeters.  

2. The Veteran's bilateral hearing loss is etiologically related to his active service.  


CONCLUSIONS OF LAW

1. For the entirety of the appeal period, the criteria for a rating of 10 percent, but no higher, for the service-connected pilonidal cyst scar have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7805 (2017).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examination afforded the Veteran in November 2014 for his scars is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's pilonidal cyst scar has been evaluated under Diagnostic Code 7805 for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7802 and 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7805 stipulates to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  

Diagnostic Code 7800 refers to scars of the face, head, or neck.  38 C.F.R. § 4.118.  As the record reflects that the Veteran does not have scars of the face, head, or neck associated with his cyst scar, this diagnostic code is not applicable.   

Diagnostic Code 7801 provides disability ratings for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is assigned when the area of the scar(s) covers at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is assigned when the area of the scar(s) covers at least 12 square inches (77 square centimeters) but less than 72 square inches (456 square centimeters).  A 30 percent rating is assigned when the area of the scar(s) covers at least 72 square inches (456 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating is assigned when the area of the scar(s) covers at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, the area of which covers 144 square inches (929 square centimeters) or greater.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the extremity, assign separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two such scars.  A 20 percent rating is assigned for three to four scars, and a 30 percent disability rating is assigned for five or more scars.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Analysis
Facts

In the case at hand, the Veteran was granted service connection for the pilonidal cyst scar based on his service treatment records (STRs) and assigned an initial noncompensable rating.  He did not undergo a VA examination until after he filed a claim for an increase, and there are no private medical reports of record regarding his scars.  At the outset, the Board notes that the Veteran has already received a separate rating for fecal incontinence associated with his pilonidal cyst scar, and that rating is not on appeal.  Therefore, the Board will not discuss evidence pertaining to the Veteran's fecal leakage.  

In February 2014, the Veteran underwent a VA examination for skin conditions and scars.  In the corresponding Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran has a diagnosis for pilonidal cyst scar.  The examiner indicated that the cyst does not cause scarring or disfigurement of the head, face or neck.  The examiner also indicated that there are no benign or malignant skin neoplasms (including malignant melanoma) and no related benign or malignant neoplasm or metastases.  The report indicates that the Veteran does not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner indicated that there had been no treatment with oral or topical medications in the past 12 months for any skin condition and no treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated that there had not been any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  As to other pertinent physical findings, complications, conditions, signs and/or symptoms, the examiner indicated that the Veteran had a Z-plasty surgical scar from pilonidal cyst repair and indicated to see the "Scars" DBQ.   

The corresponding "Scars" DBQ indicates that the Veteran has scars on the trunk or extremities (other than the head, face or neck).  The report indicates that the scars of the trunk are not painful or unstable with loss of frequent covering of skin over the scar.  The examiner also indicated that the scars are not both painful and unstable.  The examiner indicated that none of the scars were due to burns.  As to objective observations, the examiner indicated that the scar affects the posterior trunk.  The examiner specified that scar #1 is linear in a zig zag shape and that scar #2 is to the right of the peri-rectal area.  The examiner indicated that the length of scar #1 is 50.5cm x 1.3cm, and scar #2 is 3cm x 1cm.  The examiner indicated that there are no nonlinear scars.  As to other pertinent physical findings, complications, conditions, signs and/or symptoms, the examiner stated that due to his extensive surgical scar, the Veteran is no longer comfortable taking his clothes off at the gym.  The examiner noted that the Veteran also reports a loss of sensation in the area of the scar and that he is no longer able to sit in a chair with normal posture but instead sits to his side.  The examiner also noted that the Veteran also has difficulty with decreased rectal sphincter tone and reports stool leakage.

In November 2014, the Veteran underwent a VA examination for anal and rectum conditions.  The examiner indicated a diagnosis for impairment of rectal sphincter control and noted that the exam was being conducted for the Veteran's service-connected pilonidal cyst scarring.  The examiner noted that the Veteran reports a loss of sensation in the area of the scar and indicated that he is no longer able to sit in a chair with a normal posture but instead sits balanced on his side.  The examiner indicated that the Veteran's treatment plan does not include taking continuous medication.  As to the Veteran's scars, the examiner indicated that the scars are painful and/or unstable and do not cover a total area greater than 39 square cm.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

As to lay statements, the Veteran submitted a notice of disagreement in June 2014 through his attorney.  In the notice of disagreement, the only statements made regarding the Veteran's claim for an increased rating for the pilonidal cyst scar were that the VA examiner had not considered bowel incontinence.  As discussed, the Veteran is already separately rated for this condition, and that issue is not on appeal.  There are no additional lay statements of record pertaining to the Veteran's pilonidal cyst scar.  

Merits

The Veteran's ratings for his scar have been staged prior to and from June 19, 2014, based on the date of claim for an increased rating.  Having reviewed the evidence, the Board determines that a 10 percent rating is warranted throughout the appeal period.  The Board acknowledges that the findings of the February 2014 examination do not support a compensable rating.  However, given the findings of the November 2014 examination a short time later, which indicate that the Veteran's scars are painful or unstable, the Board finds that a uniform rating is warranted.  The record reflects that the Veteran has two scars associated with his pilonidal cysts, and Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are painful or unstable.  38 C.F.R. § 4.118.  Accordingly, the Board determines that a 10 percent rating is warranted for the Veteran's pilonidal cyst scar throughout the appeal period.  

However, there is no basis for a higher rating or application of another diagnostic code.  A higher rating under Diagnostic Code 7804 requires at least three scars that are painful or unstable.  38 C.F.R. § 4.118.  The medical evidence is consistent that the Veteran has two scars associated with his pilonidal cysts.  Nor has he asserted otherwise.  Additionally, without having to characterize the Veteran's scars as linear or nonlinear or deep or superficial, a higher rating is not warranted under either Diagnostic Codes 7801 or 7802 as the Veteran's scars do not cover more than 39 sq. cm.  A higher rating under Diagnostic Code 7801 requires scars covering at least 77 sq. cm, and a higher rating under Diagnostic Code 7802 requires scars covering at least 144 sq. cm.  Id.  As to other disabling affects, as discussed, the Veteran is already separately rated for his fecal incontinence.  The Board acknowledges the Veteran's report of loss of sensation due to the scar.  However, he underwent a VA examination for anal and rectum conditions, and while the examiner noted these reports, there is no indication of nerve or sensory damage due to the scar.  Thus, the record does not support a basis for a rating for other disabling affects.  

Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, the Board finds that at no time during the period in question has the Veteran exhibited symptoms other than painful or unstable scars.  Thus, the Board determines that the disability has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence supports a rating of 10 percent throughout the appeal period for the Veteran's service-connected scar.  Accordingly, the Board determines that a rating of 10 percent, but no higher, is warranted throughout the appeal period.  

Service Connection

The Veteran contends that his bilateral hearing loss is related to his active service.  The record reflects that the Veteran has a diagnosis of bilateral hearing loss.  The February 2014 VA examination report reflects a diagnosis for bilateral hearing loss and audiometric findings consistent with hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  As the Veteran's military occupation specialty was a bandsman, which has a high probability of noise exposure, the Board concedes in-service incurrence of noise trauma.  As such, the first two elements of service connection are met.

As to a nexus, there are conflicting opinions of record.  The February 2014 VA examiner provided a negative nexus opinion indicating that both the entrance and separation examinations showed normal hearing for both the right and left ear.  In a June 2014 private opinion from the Veteran's private physician, Dr. K.K., she stated that the Veteran has reported significant noise exposure from service where he worked as a bandsman and director.  Dr. K.K. opined that due to the substantial noise exposure over hours of rehearsal time and performances, usually in small non-acoustically treated spaces, it is likely that these loud sounds damaged the Veteran's hearing in some part.  

In August 2014, an addendum VA opinion was provided to address Dr. K.K.'s opinion.  In the addendum, the examiner indicated that since hearing loss is not a presumptive condition of noise exposure, any definitive medical opinion regarding a nexus between military noise exposure and current hearing loss can only be made if a clinician had access to the active duty hearing tests.  The examiner stated that Dr. K.K. did not have access to in-service STRs and that therefore her opinion is speculative.  The VA examiner indicated that when comparing the entrance and separation examination hearing results, there is no worsening of hearing that occurred during active duty.  The VA examiner stated that since current literature is consistent with hearing loss occurring during the exposure and not subsequently, it is less likely than not that the Veteran's hearing loss is related to his active service.

The Board is not persuaded by the August 2014 VA addendum opinion.  While the Veteran's hearing results were within normal limits at both his entrance and separation examinations, the results do evidence a worsening of his hearing.  The Veteran's hearing was recorded as 0 across the Board at his February 1966 entrance examination and recorded in the ranges of 5-10 for both ears at his December 1969 separation examination.  Thus, the Veteran's in-service examinations do evidence a worsening in hearing, which is contrary to the August 2014 VA opinion.  The Board is also not persuaded by the argument that Dr. K.K.'s opinion is speculative because she did not review the STRs.  Dr. K.K. did not indicate that the Veteran had hearing loss in service.  Instead, she considered the Veteran's credible reports and stated that noise trauma sustained in service affected the Veteran's hearing loss.  While, contrary to this opinion, the August 2014 opinion essentially indicates that delayed onset of hearing loss does not occur, given the inconsistencies of the VA opinion, the Board affords less probative weight to it.  Given the more probative opinion of Dr. K.K., the Board finds that the Veteran's hearing is etiologically related to his in-service noise exposure.

Accordingly, service connection for bilateral hearing loss is granted.  


ORDER

An initial disability rating of 10 percent for pilonidal cyst scars prior to June 19, 2014, is granted.  

A disability rating in excess of 10 percent for pilonidal cyst scars from June 19, 2014, is denied.  

Service connection for bilateral hearing loss is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


